Opinion filed October 18, 2007 











 








 




Opinion filed October 18,
2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00281-CR 
                                                    __________
 
                                    JOHN
PETRONELLA, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 385th District Court
 
                                                         Midland
County, Texas
 
                                                 Trial
Court Cause No. CR29635
 

 
                                                                   O
P I N I O N
On
April 26, 2007, this court affirmed John Petronella=s conviction for sexual assault in Cause No.
11-05-00299-CR.  Appellant filed a pro se petition for discretionary review,
and the case has been forwarded to the Court of Criminal Appeals.




On
September 13, 2007, appellant filed a pro se notice of appeal from the trial
court=s denial of his
request for free copies of the appellate record to prepare a writ of habeas
corpus.  On September 28, 2007, the clerk of this court wrote the parties
informing them that the trial court=s
order did not appear to be a final, appealable order and directing appellant to
respond on or before October 15, 2007, showing grounds for continuing the
appeal.
Appellant
contends that the trial court has abused its discretion and that he has been Adenied the right to review
the record for potential >fundamental
errors.=@
We
note that the remedy of a post-conviction felony writ of habeas corpus is not
available until appellant=s
appeal from his conviction is final.  Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon 2005).  Appellant has not
established grounds for continuing this appeal.
This
appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
October 18, 2007
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.